Citation Nr: 1749152	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis. 

2.  Entitlement to service connection for hysterectomy with back pain.

3.  Entitlement to an initial rating in excess of 30 percent prior to February 2, 2017, and in excess of 50 percent thereafter, for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an August 2009 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective May 31, 2008, and denied TDIU.  In a September 2009 rating decision, the RO assigned an effective date of March 31, 2008, for the grant of service connection for PTSD.  In a February 2011 rating decision, the RO denied service connection for multiple sclerosis and a hysterectomy with back pain.  The Veteran perfected timely appeals as to those decisions.  

In her September 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing.  However, in an August 2012 statement, she withdrew her hearing request.  

In August 2015, this matter was remanded by the Board for further development.  

While the matter was in remand status, in a March 2017 rating decision, the RO increased the rating for the Veteran's PTSD to 50 percent disabling, effective February 2, 2017.



FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas.

2.  The Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  PTSD

Applicable Law

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.   C.F.R. § 4.130. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The evidence in this case indicates that the Veteran has received private and VA treatment for PTSD, major depression, ADHD, and polysubstance dependence.

The Veteran was examined by VA in July 2009 in connection with her condition.  The Veteran's claims file was reviewed in connection with the examination and report.  The examiner noted private diagnoses of major depression in 2006 and major depression and ADHD in 2001.  Upon examination, the Veteran was oriented to person, time, and place, and here thought process and thought content were unremarkable.  She had no delusions or hallucinations, and she was indicated to understand the outcome of her behavior.  She had no inappropriate behavior and interpreted proverbs appropriately.  The Veteran was indicated to have panic attacks and felt panicky in crowds.  There were no homicidal or suicidal thoughts, no evidence of impulse control or episodes of violence, and she had the ability to maintain minimum person hygiene.  There was no problem with activities of daily living.  Memory was normal.  The Veteran was diagnosed with PTSD and alcohol and cannabis abuse.  Intrusive memories and nightmares were indicated to be due to PTSD, problems with irritability was due to PTSD, alcohol abuse, or a combination of the two disorders.  Any or all of the three disorders played a role in social detachment.  GAF score was 50.  The Veteran stated that she had not worked since 2006 when she began to re-experience symptoms from PTSD.  The symptoms included hypervigilance and this interfered with her concentration.  She experienced mild/moderately impaired social relationships due to PTSD symptoms (social detachment hypervigilance irritability/anger).  There was, however, no total occupational and social impairment due to PTSD signs and symptoms and no symptoms resulting in deficiencies in judgment, thinking, family relations, work mood or school.  There was reduced reliability and productivity due to PTSD symptoms.  The examiner indicated that the Veteran had moderately impaired social relationships due to social detachment, hypervigilance, and irritability/anger.

The Veteran was seen for a private psychiatric evaluation in November 2011.  The Veteran was diagnosed with PTSD, chronic, and assigned a GAF score of 50.  The Veteran was found to have severe symptoms of PTSD starting on active duty as a result of sexual harassment and sexual assault.  The examiner indicated that the Veteran had had continuously severe symptoms of PTSD since March of 2008 without episodes of improvement or exacerbation.  The Veteran was determined to be unfit for full or part time employment in any occupation since March of 2008.  The Veteran worked sporadically for a few months after March of 2008; however, the examiner stated that she was unfit for any employment as of March 2008 due to the severity of her psychological symptoms and she was found to be incapable of maintaining a substantially gainful occupation since she last worked full time in August of 2006.  The Veteran reported difficulty starting and finishing simple self-care and household tasks and the examiner found that she had occupational and social impairment with deficiencies in all areas.  She had slowed and inefficient thoughts, frequent panic attacks, and depression affecting her ability to function independently.  She also had impaired impulse control with angry losses of composure during her last employment.  She was found incapable of adapting to stressful circumstances and had impaired social relationships with social withdrawal and avoidance of men for fear of sexual assault.  The examiner indicated that the Veteran had frequent flashbacks and agoraphobia.  Based on training experience and review of the relevant records, the examiner stated that the Veteran had been unable to secure or follow a substantial gainful occupation as a result of her service connected PTSD since August of 2006.

The Veteran again underwent a private psychiatric evaluation in November 2016 with the same practice that conducted the November 2011 evaluation.  The Veteran was diagnosed with PTSD and major depressive disorder.  The examiner again found that the Veteran had severe symptoms of PTSD starting on active duty as a result of sexual harassment and sexual assault.  Her symptoms were noted to have progressively worsened since 2014.  The Veteran was found unfit for full or part time employment in any occupation since March of 2008 due to the magnitude of PTSD symptoms alone.  The examiner again stated that, while the Veteran worked sporadically for a few months after March of 2008, she was unfit for any employment as of March 2008 due to the severity of her psychological symptoms and she was incapable of maintaining a substantially gainful occupation since she last worked full time in August of 2006.  The examiner repeated the findings from the November 2011 evaluation, including difficulty starting and finishing simple self-care and household tasks, occupational and social impairment with deficiencies in all areas, slowed and inefficient thoughts, frequent panic attacks, depression affecting her ability to function independently, and impaired impulse control with angry losses of composure during her last employment.  She was found incapable of adapting to stressful circumstances, with impaired social relationships and social withdrawal and avoidance of men for fear of sexual assault.  She had frequent flashbacks and agoraphobia.  The examiner again found that the Veteran had been unable to secure or follow a substantially gainful occupation as a result of her service connected PTSD since August of 2006. 

The Veteran was again examined by VA in February 2017.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran was diagnosed with PTSD.  The examiner noted that the current American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, DSM-5, does not utilize a GAF score any longer.  However, because the Board remand requested a GAF Score, the examiner assigned a GAF of 48-50 based on examination of the Veteran and the DSM-IV.  According to the DSM-IV, the examiner reported that this score indicated serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  The examiner stated that the Veteran did not have more than one mental disorder diagnosed and found that the Veteran's condition indicated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted relevant psychiatric treatment since the last examination in July 2009 and noted symptoms that included nightmares about 2-3 times a week, sleep disturbance (waking up about 5-6 times in a night), depression, and disinterest in hobbies or maintaining connections with her family or friends.  The Veteran also endorsed the following symptoms:  sadness/feeling down; lack of motivation; loss of interest in activities; social withdrawal/isolation; little pleasure/joy; negative thinking; fatigued/tired; easily irritated; "very trigger" to anger; and issues with focusing/concentration.  The Veteran denied current thoughts of suicide and/or homicide.  She reported that she also experienced anxiety and would limit social interactions because of concern about being safe.  

Analysis

After reviewing the evidence of record, the Board concludes that the Veteran is entitled to an initial evaluation of 70 percent for PTSD due to occupational and social impairment with deficiencies in most areas for the entire claims period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  While the July 2009 examination does not indicate this level of disability, as described above, other evidence in the record, which the Board finds equally probative to the July 2009 examination, indicates that the Veteran has had severe symptoms related to her PTSD for the appeal period.  

The Veteran does not meet the criteria for a 100 percent evaluation, however, because the record shows that she does not have either the symptoms or level of impairment contemplated for that evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The record shows that the Veteran does not exhibit delusions or hallucinations, or that she has been disoriented to person, time or place.  She has not exhibited gross impairment in communications, nor has she been in persistent danger of hurting herself or others.  The appellant is able to maintain minimal personal hygiene; she has been described as clean, well groomed, and appropriately dressed.  The evidence of record also reflects that the appellant is married and has one close friend.  She engages in activities outside the house such as swimming and going to the movies.  As such, the evidence does not show total social impairment due to PTSD, a necessary prerequisite for an award of a 100 percent rating.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than 70 percent assigned herein would be warranted.  Hart, supra.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. TDIU
 
A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. Â§ 4.16 (a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

In adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

In this case, as the Board has found that a 70 percent evaluation for service-connected PTSD is warranted, the Veteran meets the schedular criteria for an award of TDIU.  Affording the Veteran the benefit of the doubt, the Board finds that the evidence is sufficient to establish that for the appeal period, the Veteran has been unable to obtain or maintain substantially gainful employment as a result of PTSD.  In this regard, the Board notes that the private psychiatric evaluations dated in November 2011 and November 2016 both found that the Veteran was unfit for full or part time employment in any occupation since March of 2008.  The veteran was noted to have worked sporadically for a few months after March of 2008. However, she was unfit for any employment as of March 2008 due to the severity of her psychological symptoms and she was found to be incapable of maintaining a substantially gainful occupation since she last worked full time in August of 2006.  The July 2009 VA examination report also noted that the Veteran was retired as of August 2006 due to psychiatric problems and the emotional physical mental breakdown triggered by memories of MST.  The August 2010 examination noted that the Veteran was receiving Social Security Administration disability benefits for PTSD and fatigue.  Finally, in the February 2017 VA examination report, the Veteran stated that she discontinued employment because "I had a mental breakdown," in 2008 at work.  The Veteran stated that the "PTSD symptoms were at bay" prior to the hiring of a coworker.  The coworker, however, reminded her of the Marine who assaulted her and she reported developing symptoms of feeling sick, becoming angry, and hypervigilant.  As a result of her missing work and her behavior at work, the Veteran was terminated from this job.  The February 2017 VA examiner found that the Veteran's ability to sustain concentration to task persistence and pace was moderately impaired, her ability to respond appropriately to coworkers, supervisors, or the general public was considered moderately to markedly impaired, and her ability to respond appropriately to changes in work setting is considered mild to moderately impaired.  The examiner found that the Veteran may benefit from an employment setting in which she is functioning with little interaction with others and the tasks demands are simple in nature.

Resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence shows the criteria for an award of TDIU benefits are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.10.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 70 percent rating for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, TDIU is granted. 


REMAND

The Veteran contends that multiple sclerosis had its onset in military service.  Specifically, the Veteran notes that she had fatigue during boot camp and that her face would get very red with exercise.  She also indicates that she was diagnosed with German measles after she developed a skin rash and was hospitalized.  The appellant believes that these may have been early symptoms of multiple sclerosis or have led to the development of multiple sclerosis.  

With respect to the claim for a hysterectomy, the Veteran indicates that, prior to service in June 1977, she had an intrauterine device (IUD) inserted for reasons of contraception.  Pelvic pain in service followed and in June 1979 the device was removed.  The Veteran contends that this may have started a situation of pelvic inflammatory disease which eventually led to a hysterectomy in 1995.

In order to determine whether the Veteran's claimed conditions were related to her military service, the Veteran was afforded VA examinations dated in August 2010.  The Veteran's claims file was reviewed in connection with the examinations and reports. 

The multiple sclerosis examination noted that the Veteran was diagnosed with multiple sclerosis in December 2008.  She had had an episode of dizziness and was seen in the emergency room.  CT and MRI of the head showed brain lesions consistent with multiple sclerosis and a spinal tap confirmed the diagnosis.  The Veteran reported that her current complaints included fatigue, cognitive issues, weakness of her upper arms, instability in her legs, and bladder problems (urgency, urinary frequency, and nocturia three times nightly).  The Veteran stated that she believed that her multiple sclerosis was related to her military service as evidenced by the fact that she experienced fatigue symptoms in boot camp, the fact that her face became very flushed while performing physical training, and the fact that she developed a skin rash for which she was hospitalized in 1977 and diagnosed as having German measles.  After examining the Veteran and reviewing her medical history, the examiner concluded that the Veteran's multiple sclerosis had not been caused by nor was it the result of military service.  The examiner indicated that the cause of multiple sclerosis remained unknown, but that the most widely accepted theory was that multiple sclerosis begins as an inflammatory autoimmune disorder.  The examiner stated that a genetically determined neurodegenerative process may also play a role, but that there was no specific evidence linking viral infection (such as the Veteran's history of German measles in the service) directly to the development of multiple sclerosis.  The examiner, however, did not address whether the symptoms reported by the Veteran during active duty or in the seven years thereafter represented the onset of her multiple sclerosis.  Under these circumstances, an additional opinion is necessary.  

The VA gynecological examination obtained in support of the Veteran's claim noted that she had a history of a hysterectomy in 1995.  The Veteran was noted to have served in the military from October 1977 through October 1980.  Prior to her active duty, in June 1977, the Veteran reported having an IUD inserted for contraception.  She then reported that she had subsequent pelvic pain and that the device was removed in June 1979.  In 1985, an exploratory laparoscopy was performed and the Veteran was given a diagnosis of pelvic inflammatory disease.  Following continued pelvic pain, the Veteran had a total abdominal hysterectomy and resection of ovarian tissue in 1995.  At the time of the examination, the Veteran was on hormonal replacement therapy for reasons of menopausal syndrome, sexual dysfunction and vaginal pain, and vaginal atrophy.  The examiner explained that there was historical indication that the Veteran may have had an intrauterine device inserted prior to military entrance.  This may have caused resultant pelvic inflammatory disease while she was on continued military activity.  Many years following military discharge, she had a total abdominal hysterectomy resection of ovarian tissue for reasons of chronic pelvic pain and pelvic inflammatory disease.  However, after examination, the examiner concluded that the hysterectomy was not due to a result of any military activities.  Given the conclusion that the Veteran's hysterectomy was necessitated by pelvic inflammatory disease which began during her period of active duty, however, clarification of the opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate clinician regarding the nature and etiology of the Veteran's multiple sclerosis.  Access to the Veteran's claims file should be made available to the clinician for review.  

After reviewing the relevant evidence of record, the examiner should provide provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's multiple sclerosis had its onset during her period of active service (from October 1977 to October 1980) or within 7 years of her discharge from active service.  In providing the requested opinion, the examiner should consider the appellant's statements regarding the onset of her symptoms and the medical evidence of record.

2.  Obtain a medical opinion from an appropriate clinician regarding the nature and etiology of the Veteran's hysterectomy.  Access to the Veteran's claims file should be made available to the clinician for review.  

After reviewing the relevant evidence of record, the examiner should provide provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the 1995 hysterectomy the Veteran underwent was causally related to her active service or any incident therein, including the removal of an IUD in June 1979 or the development of pelvic inflammatory disease.  In providing the requested opinion, the examiner should consider the appellant's statements regarding the onset of her symptoms and the medical evidence of record, to include the August 2010 gynecological conditions examination.

3.  After undertaking any additional development deemed necessary, readjudicate the claims.  If any of the benefits sought on appeal remain denied, issue the Veteran and her representative a Supplemental Statement of the Case, and allow for a reasonable period for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


